—Judgment unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in granting defendant’s cross motion for summary judgment. Defendant failed to meet its initial burden of showing that plaintiff’s employee, Emmett Turner, was a seaman within the meaning of the Jones Act (46 USC, Appendix § 688), and thus failed to establish its entitlement to judgment as a matter of law (see, Zuckerman v City of New York, 49 NY2d 557, 562; Salgado v Rudolph Corp., 514 F2d 750, 755; Harney v Moore Bldg. Corp., 359 F2d 649, 654). (Appeal from Judgment of Supreme Court, Erie County, Flaherty, J.—Declaratory Judgment.) Present— Pine, J. P., Lawton, Fallon, Davis and Boehm, JJ.